Exhibit 10.3
EXECUTION COPY
AMENDMENT TO INVESTMENT AGREEMENT
     This amendment (this “Amendment”) dated as of July 14, 2011, amends the
Investment Agreement dated as of June 27, 2011 (the “Investment Agreement”)
among First BanCorp (the “Company”), a Puerto Rico chartered financial holding
company, and each of the Investors (the “Investors”) that signed the Investment
Agreement.
     The Investment Agreement describes an expectation that the sales of Common
Stock to the Investors and Other Investors will not exceed “$515 million
($550 million minus the expected $35 million purchase price of the shares that
would be issuable on exercise of rights expected to be issued in the Rights
Offering).” The Company and the Investors now agree that the sales of Common
Stock to the Investors and Other Investors will not exceed $525 million
($562.3 million minus the expected $37.3 million purchase price of the shares
that would be issuable on exercise of rights expected to be issued in the Rights
Offering) and the Company and the Investor are amending the Investment Agreement
to reflect that.
     1. Pursuant to Section 12.13 of the Investment Agreement, the parties amend
the Investment Agreement as follows:

  a.   Each reference in the Investment Agreement to “$515 million” is changed
to “$525 million.”     b.   Each reference in the Investment Agreement to
“$550 million,” other than the references in Sections 3.1(u) and 5.2(o), is
changed to “$562.3 million.”     c.   Each reference in the Investment Agreement
to the size, or expected size, of the Rights Offering is changed from
“$35 million” to “approximately $37.3 million.”     d.   Section 1.1 of the
Investment Agreement is amended to state that the aggregate number of shares the
Company will sell to all Investors together (and all Investors together will
purchase) shall be 20,220,300 shares of Common Stock.     e.   The reference in
Section 3.1(h) of the Investment Agreement to “147,142,858 shares of Common
Stock” is changed to “150,000,000 shares of Common Stock.”     f.   The
reference in Section 3.1(h) of the Investment Agreement to “32,931,770 shares of
Common Stock” is changed to “32,941,797 shares of Common Stock.”

     2. For each Investor, the number of shares of Acquired Common Stock for
which such Investor is obligated to purchase and the Aggregate Purchase Price to
be paid by such Investor, as set forth below such Investor’s name on its
signature page to the Investment Agreement, are each hereby amended to be the
number of shares of Acquired Common Stock and the Aggregate Purchase Price set
forth below such Investor’s name on its signature page to this Amendment.
     3. Exhibit A contains hypothetical examples illustrating how the number of
shares of Acquired Common Stock would be calculated if the Investors and Other
Investors purchase Common Stock for (i) $500 million and (ii) $525 million
(equal to $562.3 million minus the

 



--------------------------------------------------------------------------------



 



$37.3 million purchase price of the shares that would be issuable on exercise of
rights expected to be issued in the Rights Offering), respectively, and in
either event, all the Series G Preferred Stock is converted into Common Stock.
     4. Except as and to the extent expressly modified by this Amendment, the
Investment Agreement shall remain in full force and effect in all respects and
the definitions of terms in the Investment Agreement and the provisions of
Article 12 of the Investment Agreement shall apply, mutatis mutandis, to this
Amendment.
     5. This Amendment and all disputes arising out of or relating to this
Amendment and the subject matter hereof or the actions of the parties hereto in
the negotiation, execution, administration, performance or nonperformance,
enforcement, interpretation, termination and construction hereof and all matters
based upon, arising out of or related to any of the foregoing (whether based on
contract, tort or otherwise), including all matters of construction, validity
and performance, shall be governed by and construed in accordance with the
internal laws, both procedural and substantive, of the State of New York,
without regard to conflicts of laws principles (whether of the State of New York
or any other jurisdiction) that would apply the laws of any jurisdiction other
than the State of New York.
     6. This Amendment may be executed in two or more counterparts, some of
which may be signed by fewer than all the parties or may contain facsimile
copies of pages signed by some of the parties. Each of those counterparts will
be deemed to be an original copy of this Amendment, but all of them together
will constitute one and the same agreement.
[Signature pages follow]

- 2 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and the Investors have executed this
Amendment, intending to be legally bound by it, as of the day shown on the first
page of this Amendment.

            FIRST BANCORP
      By:   /s/ Lawrence Odell         Title: General Counsel, EVP   

- 3 -



--------------------------------------------------------------------------------



 



            INVESTORS

Ithan Creek Master Investment Partnership (Cayman) II, L.P.       By:  
Wellington Management Company, LLP.       As investment adviser        By:   /s/
Steven M. Hoffman         Name:   Steven M. Hoffman        Title:   Vice
President & Counsel       Number of Shares: 488,900        Bay Pond Partners,
L.P.       By:   Wellington Management Company, LLP.       As investment
adviser              By:   /s/ Steven M. Hoffman         Name:   Steven M.
Hoffman        Title:   Vice President & Counsel       Number of Shares:
9,012,600        Bay Pond Investors (Bermuda), L.P.       By:   Wellington
Management Company, LLP.       As investment adviser              By:   /s/
Steven M. Hoffman         Name:   Steven M. Hoffman        Title:   Vice
President & Counsel       Number of Shares: 4,721,600        Ithan Creek Master
Investors (Cayman) L.P.       By:   Wellington Management Company, LLP.       As
investment adviser        By:   /s/ Steven M. Hoffman         Name:   Steven M.
Hoffman        Title:   Vice President & Counsel       Number of Shares:
3,299,200        Wolf Creek Partners, L.P.       By:   Wellington Management
Company, LLP.       As investment adviser     

            By:   /s/ Steven M. Hoffman         Name:   Steven M. Hoffman       
Title:   Vice President & Counsel     Number of Shares: 1,413,300   

- 4 -



--------------------------------------------------------------------------------



 



            Wolf Creek Investors (Bermuda) L.P.       By:   Wellington
Management Company, LLP.       As investment adviser              By:   /s/
Steven M. Hoffman         Name:   Steven M. Hoffman        Title:   Vice
President & Counsel     Number of Shares: 1,284,700   

- 5 -



--------------------------------------------------------------------------------



 



EXECUTION COPY
EXHIBIT A
PRO FORMA CAPITALIZATION
“If issuance price of new common shares is less than 90% of Market Price on
Trading Day Immediately preceding the pricing
of the equity offering, then the following factor must be multiplied against the
Series G Conversion Price as agreed to in the
exchange agreement which increases the shares to Treasury”
“Market Price means, with respect to the Common Stock, on any given date, the
average VWAP for the 5 consecutive trading
day-period ending on the Trading Day immediately preceding such given date.”

                              Offering Assumptions:                    
 
    90 %     90 %   Threshold Rate per Treasury Agreement
 
  $ 4.4605     $ 4.4605     FBP “Market Price” One Day Prior to Pricing
 
    78 %     78 %   Implied Equity Raise Price (% of Market)
 
  $ 3.5000     $ 3.5000     Equity Raise Price
 
  $ 525,000     $ 500,000     Gross Proceeds from Common Equity Raise ($000s)  
 
(1)
    21,303,669       21,303,669     # of shares of common stock outstanding
immediately prior to equity raise issuance
+
                       
(2)
    130,777,566       124,550,063     # of additional shares from common stock
offering at 90% of the market price prior to the offering  
 
                         
(A)
    152,081,235       145,853,732     Numerator  
(1)
    21,303,669       21,303,669     # of shares of common stock in effect
immediately prior to equity raise issuance
+
                       
(2)
    150,000,000       142,857,143     # of additional shares of common stock for
the equity raise issuance  
 
                         
(B)
    171,303,669       164,160,812     Denominator  
 
                       
 
  $ 10.8780     $ 10.8780     SERIES G Conversion Price ($0.7252 ADJUSTED FOR
REVERSE STOCK SPLIT)
x
    0.8878       0.8885     Treasury Factor (“A” divided by “B” as defined
above)  
 
  $ 9.6574     $ 9.6649     Revised SERIES G Conversion Price    
 
  $ 424,174     $ 424,174     SERIES G Balance ($000s)
x
    75.0 %     75.0 %   TARP Pricing/% of Par
/
  $ 10.8780     $ 10.8780     Conversion Price Per Agreement (VWAP at date of
agreement)
 
                         
 
    29,245,312       29,245,312     Shares Issued from Series G Exchange  

 



--------------------------------------------------------------------------------



 



                         
 
  $ 424,174     $ 424,174     SERIES G Balance
x
    75.0 %     75.0 %   TARP Pricing/% of Par
/
  $ 9.6574     $ 9.6649     Conversion Price Per Agreement
 
                         
 
    32,941,797       32,916,087     Shares Issued from adjusted Series G
Exchange  
 
                         
 
    21,303,669       21,303,669     Current Shareholder Ownership
 
    32,941,797       32,916,087     Treasury Ownership
 
    150,000,000       142,857,143     New Shareholder Ownership  
 
                         
 
    204,245,466       197,076,899     Total Pro Forma Shares Outstanding
 
  $ 714,859,131     $ 689,769,145     Pro Forma Market Capitalization  
 
                         
 
    10.43 %     10.81 %   Current Shareholder Ownership
 
    16.13 %     16.70 %   Treasury Ownership
 
    73.44 %     72.49 %   New Shareholder Ownership  
 
                       
 
    20,220,300       19,510,613     9.9% Shareholder (shares)
 
                       
 
  $ 70,771,050     $ 68,287,145     9.9% Shareholder ($)

- 7 -



--------------------------------------------------------------------------------



 



[K&L GATES LETTERHEAD]
[Date]               
The Investors set forth on Schedule I
c/o Wellington Management Company, LLP
280 Congress Street
Boston, MA 02210
Attn: Legal and Compliance Department
Ladies and Gentlemen:
     We have acted as counsel to First BanCorp, a Puerto Rico chartered
financial holding company (the “Company”), in connection with the Investment
Agreement dated as of June 27, 2011, as amended by an Amendment Agreement dated
as of July 14, 2011 (the “Investment Agreement”) among the investors set forth
on Schedule I to this letter (the “Investors”) and the Company. The Investment
Agreement provides for the issuance and sale by the Company to the Investors
(the “Transaction”) of [___] shares (the “Acquired Shares”) of the common stock
of the Company, par value $0.10 per share (“Common Stock”). We are delivering
this opinion letter to you at the Company’s request in order to enable it to
fulfill the condition in Section 5.2(t) of the Investment Agreement.
     In connection with rendering the opinions set forth below, we have, in
addition to reviewing the Investment Agreement and the documents the Company is
required by the Investment Agreement to deliver to the Investors at or before
the Closing Date (as defined in the Investment Agreement), reviewed and relied
on statements by officers of the Company, certifications by governmental
authorities and a fact certificate of an officer of the Company (the “Fact
Certificate”) and such other documents as we deemed are necessary to enable us
to render those opinions. We have also made the assumptions that are customary
in opinion letters of this kind, including the assumptions that each document
submitted to us is accurate and complete, that each such document that is an
original is authentic, that each such document that is a copy conforms to an
authentic original, that all signatures on each such document are genuine, and
that no changes in the facts certified in the Fact Certificate have occurred or
will occur between the date of the Fact Certificate and the date of this letter.
     We have further assumed the legal capacity of natural persons, and have
assumed that each party to the Investment Agreement (other than the Company) has
the legal capacity and has satisfied all legal requirements that are applicable
to that party to the extent necessary to make the Investment Agreement
enforceable against that party. We have further assumed that the Company (a) is
duly incorporated and in good standing under the laws of the Commonwealth of
Puerto Rico, (b) has the corporate power to execute, deliver, and perform its
obligations under the Investment Agreement, (c) has taken all corporate action
necessary to authorize the execution, delivery, and performance of the
Investment Agreement and (d) has duly executed and delivered the Investment
Agreement. With respect to the assumptions described in (a), (b),

 



--------------------------------------------------------------------------------



 



(c) and (d), we have relied on the legal opinion delivered to you by Martinez
Odell & Calabria in connection with the Investment Agreement. We have not
independently verified any of the foregoing assumptions or independently
established any of the facts so relied upon.
     Except the opinions contained in numbered paragraphs 4,5 and 6 below, which
are limited to United States federal law, and the opinion contained in numbered
paragraph 1 below, which is limited to the rules of the New York Stock Exchange
(“NYSE”) contained in the NYSE Listed Company Manual, the opinions expressed in
this opinion letter are limited to the laws of the State of New York, without
regard to conflicts of laws principles (whether of the State of New York or any
other jurisdiction) that would apply the laws of any jurisdiction other than New
York. We are not opining on, and we assume no responsibility with respect to,
the applicability to or effect on any of the matters covered by our opinion of
any other laws, the laws of any other jurisdiction or the laws of any county,
municipality or other political subdivision or any local governmental agency or
authority.
     Based on, and subject to, the foregoing and the additional qualifications
and other matters set forth below, it is our opinion that:
     1. The stockholder approval required by the Section 312.03 of the NYSE
Listed Company Manual is the affirmative vote of a majority of the votes cast,
provided that that total votes cast represent over 50% of all of the outstanding
Common Stock.
     2. The Investment Agreement is a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms.
     3. When the Acquired Shares are sold to and paid for by the Investors on
the Closing Date as contemplated by the Investment Agreement, the respective
Investors will receive such shares free and clear of any liens, encumbrances or
claims of any other persons, other than liens imposed because of acts of, or
conditions relating to, the Investors and restrictions on transfer imposed by
applicable securities or banking laws or Section 8-511(c) of the New York
Uniform Commercial Code.
     4. Except with regard to approvals required to be obtained by the
Investors, as to which we render no opinion, neither the execution and delivery
of the Investment Agreement by the Company, nor completion by the Company of the
Transaction, requires the consent of, approval by, or a filing or notification
by the Company with any Governmental Entity (as defined in the Investment
Agreement) under United States federal law other than filings and notifications
that have already been made.
     5. Assuming the accuracy of the representations and warranties made by the
Investors in Section 3.2 of the Investment Agreement and by the Company in
Section 3.1 of the Investment Agreement and in the Fact Certificate, the
issuance and sale of the Acquired Shares in accordance with the Investment
Agreement will be exempt from the registration requirements of the Securities
Act of 1933, as amended.
     6. The Company is not, and will not become solely as a result of the
consummation of the transactions that are the subject of the Investment
Agreement, an “investment company”

- 2 -



--------------------------------------------------------------------------------



 



or a “company” “controlled” by an “investment company” (as each of those terms
is defined in the Investment Company Act of 1940 (“1940 Act”)) that is required
to be registered under the 1940 Act.
     Our opinion in numbered paragraph 2 above is subject to the effect of
bankruptcy, insolvency, fraudulent transfer, reorganization, receivership,
moratorium, and other laws affecting the rights and remedies of creditors
generally, and to general principles of equity (whether applied by a court of
law or equity).
     We are furnishing this opinion letter to you solely in connection with the
Transaction. You may not rely on this opinion letter in any other connection,
and it may not be furnished to or relied upon by any other person for any
purpose, without our specific prior written consent. The foregoing opinions are
rendered as of the date of this letter. We assume no obligation to update or
supplement any of our opinions to reflect any changes of law or fact that may
occur.

            Yours truly,
                       

Attachment: Schedule I — Investors

- 3 -



--------------------------------------------------------------------------------



 



Schedule I
Ithan Creek Master Investment Partnership (Cayman) II, L.P.
Bay Pond Partners, L.P.
Bay Pond Investors (Bermuda) L.P.
Ithan Creek Master Investors (Cayman) L.P.
Wolf Creek Partners, L.P.
Wolf Creek Investors (Bermuda) L.P.





--------------------------------------------------------------------------------



 



Exhibit C
Form of Opinion of Martinez Odell & Calabria
(see attached)

 



--------------------------------------------------------------------------------



 



[MARTINEZ ODELL & CALABRIA LETTERHEAD]
[Date]
The Investors set forth on Schedule I
c/o Wellington Management Company, LLP
280 Congress Street
Boston, MA 02210
Attn: Legal and Compliance Department
Ladies and Gentlemen:
     We have acted as counsel to First BanCorp, a Puerto Rico chartered
financial holding company (the “Company”), in connection with the Investment
Agreement dated as of June 27, 2011, as amended by an Amendment Agreement dated
as of July 14, 2011 (the “Investment Agreement”) among the investors set forth
on Schedule I to this letter (the “Investors”) and the Company. The Investment
Agreement provides for the issuance and sale by the Company to the Investors
(the “Transaction”) of [___] shares (the “Acquired Shares”) of the common stock
of the Company, par value $0.10 per share (“Common Stock”). We are delivering
this opinion letter to you at the Company’s request in order to enable it to
fulfill the condition in Section 5.2(t) of the Investment Agreement.
     In connection with rendering the opinions set forth below, we have, in
addition to reviewing the Investment Agreement and the documents the Company is
required by the Investment Agreement to deliver to the Investors at or before
the Closing Date (as defined in the Investment Agreement), reviewed and relied
on statements by officers of the Company, certifications by governmental
authorities and a fact certificate of an officer of the Company (the “Fact
Certificate”) and such other documents as we deemed are necessary to enable us
to render those opinions. We have also made the assumptions that are customary
in opinion letters of this kind, including the assumptions that each document
submitted to us is accurate and complete, that each such document that is an
original is authentic, that each such document that is a copy conforms to an
authentic original, that all signatures on each such document are genuine, and
that no changes in the facts certified in the Fact Certificate have occurred or
will occur between the date of the Fact Certificate and the date of this letter.
     We have further assumed the legal capacity of natural persons, and have
assumed that each party to the Investment Agreement (other than the Company) has
the legal capacity and has satisfied all legal requirements that are applicable
to that party to the extent necessary to make the Investment Agreement
enforceable against that party. We have not verified any of the foregoing
assumptions, or others contained herein, or independently established any of the
facts so relied upon.
     The opinions expressed in this opinion letter are limited to the laws of
the Commonwealth of Puerto Rico the (“Commonwealth”), without regard to
conflicts of laws principles (whether of the Commonwealth or any other
jurisdiction) that would apply the laws of any jurisdiction other than the
Commonwealth. We are not opining on, and we assume no

 



--------------------------------------------------------------------------------



 



responsibility with respect to, the applicability to or effect on any of the
matters covered by our opinion of any other laws or the laws of any other
jurisdiction.
     Based on the foregoing, and subject to the foregoing and the additional
qualifications and other matters set forth below, it is our opinion that:
     1. The Company is a corporation validly existing and, with the exception of
any consent order or agreement with a governmental authority, in good standing
under the laws of the Commonwealth. Each of the Company and each subsidiary of
the Company or FirstBank Puerto Rico set forth on Schedule II (each a
“Subsidiary,” collectively, the “Subsidiaries”) is duly qualified to do business
in the Commonwealth.
     2. Each of the Subsidiaries has been and is validly existing and, to the
extent the concept is applicable, and with the exception of any consent order or
agreement with a governmental authority, in good standing under the laws of the
Commonwealth.
     3. The Company has all corporate power and authority that is necessary to
enable it to enter into the Investment Agreement and carry out the Transaction,
and all corporate actions necessary to enable the Company to enter into the
Investment Agreement and carry out the Transaction have been taken. The
Investment Agreement has been duly executed and delivered by the Company.
     4. The purchase of the Acquired Shares by the Investors will not constitute
a “Business Combination” subject to Section B of Article Tenth of the Company’s
Articles of Incorporation and will not be subject to any statutory or other
provisions regarding business combinations with interested stockholders.
     5. The Acquired Shares have been duly authorized and validly issued and,
upon receipt of the full amount of requisite consideration, will be
non-assessable outstanding shares of Common Stock. The sale of the Acquired
Shares and the sale of Common Stock to Other Investors under Investor Agreements
(as defined in the Investment Agreement) will not give any other person
preemptive rights or other rights to acquire shares of Company of any class or
series under Commonwealth law, under the Certificate of Incorporation or by-laws
of the Company, or under any agreement of which we are aware to which the
Company is a party.
     6. The only authorized stock of the Company is 2,000,000,000 shares of
Common Stock and 50,000,000 shares of preferred stock.
     7. Except with regard to approvals required to be obtained by the
Investors, as to which we render no opinion, neither the execution and delivery
of the Investment Agreement by the Company, nor completion by the Company of the
Transaction, requires the consent of, approval by, or a filing or notification
by the Company with any Governmental Entity (as defined in the Investment
Agreement) under the laws of the Commonwealth other than filings and
notifications already made and/or consents and approvals already obtained.

- 2 -



--------------------------------------------------------------------------------



 



     Our opinions expressed above are further subject to the following
limitations, exceptions, qualifications and assumptions:
     (a) We express no opinion with respect to limitations imposed by law and
court decisions upon the availability of the remedy of specific performance,
injunctive relief and other equitable remedies, whether sought in legal or
equitable proceedings.
     (b) We note that the enforcement of any obligations of the Company under
the Investment Agreement may be limited by the receivership, conservatorship and
supervisory powers of depository institution regulatory agencies generally, as
well as by, and our opinions are subject to, applicable bankruptcy, solvency,
insolvency, reorganization, moratorium, marshaling, or other similar laws and
legal requirements (including, without limitation, fraudulent transfer laws) and
general equitable principles (whether considered in a proceeding in equity or at
law).
     (c) We express no opinion as to, and have assumed for purposes of our
opinions, the fairness of, the transactions contemplated under the Investment
Agreement, and the adequacy of consideration for the obligations of each party
thereunder.
     (d) Limitations imposed by general principles of equity upon the
availability of equitable remedies or the enforcement of provisions of the
Investment Agreement and the effect of judicial decisions which have held that
certain provisions are unenforceable where their enforcement would violate the
implied covenant of good faith and fair dealing, or would be commercially
unreasonable, or where a default under the revised documents is not material.
     (e) We express no opinion as to the validity or enforceability of any
provision in the Investment Agreement waiving, expressly or by implication,
stated rights, defenses or rights granted by laws, where such waivers are or may
be deemed to be against public policy or prohibited by law.
     (f) We express no opinion as to the enforceability of any rights to
indemnification provided for in the Investment Agreement which may be limited by
(i) laws rendering unenforceable indemnification contrary to federal or state
securities laws and the public policy underlying such laws, and (ii) laws
limiting the enforceability of provisions exculpating or exempting a party from
liability, or requiring indemnification of a party, for its own action or
inaction, to the extent such action or inaction involves gross negligence,
recklessness or willful or unlawful conduct.
     (g) We express no opinion as to the validity or enforceability of any
particular provision that the Investment Agreement may contain relating to
(i) waivers of rights to object to jurisdiction or venue, or consents to
jurisdiction or venue, (ii) waivers of rights to (or methods of) service of
process, or rights to trial by jury, or other rights or benefits bestowed by
operation of law, or (iii) exculpation or exoneration clauses, indemnity
clauses, and clauses relating to releases or waivers of unmatured claims or
rights.

- 3 -



--------------------------------------------------------------------------------



 



     (h) We have also assumed that, without independent investigation or
verification, there are no extrinsic agreements, arrangements or understandings
between or among any of the parties to the Investment Agreement that would
modify or interpret the terms of the same or the respective rights or
obligations of the parties thereunder.
     (i) We express no opinion on whether the Company or each Subsidiary has
conducted all required local, municipal, state and/or federal tax filings or
paid all corresponding taxes, and we express no opinion on any tax matters
addressed in the Investment Agreement.
     (j) The opinions expressed in paragraphs 1 and 2 of this opinion are based
upon certain certificates, confirmations, statements and information issued by
or received from the appropriate Governmental Entities.
     (k) The Commonwealth’s Department of State has informed us that it does not
issue good standing certificates in connection with international banking
entities; therefore, we provide no opinion as to whether First Bank Overseas
Corp., or any other international banking entity, is in good standing under the
laws of the Commonwealth.
     (l) For purposes of the opinions set forth herein, we have relied on the
Fact Certificate, the Company’s Articles of Incorporation, and minute books and
stock records relating to meetings and written actions of the Board of Directors
and stockholders of the Company. The Company has represented to us that the
records and documents made available to us are complete and accurate.
     (m) We have assumed the conformity of the documents filed with the U.S.
Securities and Exchange Commission via EDGAR, except for required EDGAR
formatting changes to physical copies of the documents delivered to or prepared
by, the Company and submitted for our examination.
     We are furnishing this opinion letter to you solely in connection with the
Transaction. You may not rely on this opinion letter in any other connection,
and it may not be furnished to or relied upon by any other person for any
purpose, without our specific prior written consent. The foregoing opinions are
rendered as of the date of this letter. We assume no obligation to update or
supplement any of our opinions to reflect any changes of law or fact that may
occur.

            Yours truly,
                       

Attachment: Schedule I — Investors
Attachment: Schedule II — Subsidiaries

- 4 -



--------------------------------------------------------------------------------



 



Schedule I
Ithan Creek Master Investment Partnership (Cayman) II, L.P.
Bay Pond Partners, L.P.
Bay Pond Investors (Bermuda) L.P.
Ithan Creek Master Investors (Cayman) L.P.
Wolf Creek Partners, L.P.
Wolf Creek Investors (Bermuda) L.P.

 



--------------------------------------------------------------------------------



 



Schedule II

     
FirstBank Puerto Rico
  Puerto Rico
First Federal Finance Corporation (d/b/a Money Express)
  Puerto Rico
FirstMortgage, Inc.
  Puerto Rico
FirstBank Overseas Corp.
  Puerto Rico
FirstBank Puerto Rico Securities Corp.
  Puerto Rico
First Management of Puerto Rico, Inc.
  Puerto Rico
FirstBank Insurance Agency, Inc.
  Puerto Rico

 